      Case 2:20-cv-02068-HLT-JPO Document 65 Filed 01/12/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

GANIYU AYINLA JAIYEOLA,                                  )
                                                         )
                                Plaintiff,               )
                                                         )
v.                                                       ) Case No. 20-2068-HLT
GARMIN INTERNATIONAL, INC.,                              )
                                                         )
                                Defendant.               )


                                             ORDER

       The pro se plaintiff, Ganiyu Ayinla Jaiyeola, has filed a motion (ECF No. 61) for a

protective order to preclude defendant from allowing a corporate representative to attend

fact-witness depositions. The parties are scheduling depositions in this case, the first of

which has been noticed for January 21, 2021.1 Defense counsel has informed plaintiff her

client will send a corporate representative to attend that deposition and ostensibly others.2

Plaintiff opposes the presence of anyone beyond the witness, plaintiff, and defendant’s

counsel of record.3 The parties have discussed the issue over the phone and continue to

disagree on the presence of the corporate representative at fact-witness depositions.4

       The District of Kansas has issued Deposition Guidelines, available on the court’s

website     at    http://ksd.uscourts.gov/wp-content/uploads/2015/10/depoguidelines.pdf.

Section 4(a) provides for attendance at depositions by “counsel of record, members and



1
  ECF No. 60.
2
  ECF No. 61 at 3.
3
  Id.
4
  Id. at 4.

O:\ORDERS\20-2068-HLT-61.DOCX
      Case 2:20-cv-02068-HLT-JPO Document 65 Filed 01/12/21 Page 2 of 3




employees of their firms, attorneys specially engaged by a party for purpose of the

deposition, the parties or the representative of a party, and counsel for the deponent,”5

unless otherwise ordered by Fed. R. Civ. P. 26(c).

       Plaintiff argues, under Rule 26(c), he’s entitled to a protective order to preclude any

corporate representative’s attendance. The bulk of the motion is spent reciting plaintiff’s

factual narrative of the case. Beyond setting out the protective-order standard, he doesn’t

cite any case law to support why he’s entitled to a protective order under these

circumstances.    He only makes a brief argument that a corporate representative’s

appearance “has the potential to cause harm or prejudice to the deposition process through

coaching of Garmin fact witnesses and making efforts to align the testimonies of Garmin

fact witnesses during deposition breaks.”6

       The court is mindful plaintiff is proceeding pro se and may not be familiar with

every procedural rule. To that end, plaintiff is encouraged to review the Deposition

Guidelines, as this court has established its commitment to enforcing them and sanctioning

violations.7   In this instance, the Guidelines are clear that a corporate representative is

generally allowed at depositions, and plaintiff hasn’t shown any good cause for a protective

order granting an exception. Plaintiff’s assertion that a corporate representative is likely



5
  Emphasis added.
6
  ECF No. 62 at 8-9.
7
  See, e.g., In re EpiPen (Epinephrine Injection, USP) Mktg., Sales Practices & Antitrust
Litig., No. 17-MD-2785-DDC-TJJ, 2018 WL 6617105, at *3 (D. Kan. Dec. 14, 2018)
(discussing the significance of the Deposition Guidelines and situations where parties have
been sanctioned for violating them).


                                              2
         Case 2:20-cv-02068-HLT-JPO Document 65 Filed 01/12/21 Page 3 of 3




to improperly coach the witness is unfounded by the record and purely speculative at this

point.

         Further, this remote possibility is addressed by the Deposition Guidelines. Section

5(c) governs private consultation between deponents and their attorneys. The Guidelines

state private conferences during the deposition (rather than during recesses and

adjournments) are improper except to determine whether a party should assert privilege or

work-product immunity; violations of this guideline are proper subjects for inquiry during

the deposition about whether there’s been any witness-coaching. Although it’s not stated

explicitly, the court reads this section to have similar force over corporate representatives.

So, in the unlikely event of improper coaching, plaintiff may raise that issue at the

deposition. Plaintiff is not entitled to a protective order before the deposition to preclude

the corporate representative from even attending.

         IT IS THEREFORE ORDERED that plaintiff’s motion for protective order (ECF

No. 61) is denied.

         Dated January 12, 2021, at Kansas City, Kansas.

                                            s/ James P. O’Hara
                                           James P. O’Hara
                                           U.S. Magistrate Judge




                                              3
